Citation Nr: 1760355	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999.
This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's diagnosed psychiatric disorders, bipolar disorder and panic disorder, had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bipolar disorder and panic disorder are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for a psychiatric disability, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a January 2013 VA examination report and a May 2014 examination report from J.T. Plata, M.D. reveal that the Veteran has been diagnosed as having bipolar disorder and panic disorder.  Thus, a current psychiatric disability has been demonstrated.

There is also evidence of psychiatric symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current psychiatric disability was incurred in service.

Service treatment records reflect that in September 1999 the Veteran attempted suicide by overdosing on medication due to overwhelming feelings of depression, chronic suicidal ideation, and a desire to die after 15 weeks of failing every training evolution in 7 different divisions.  He had experienced escalating feelings of hopelessness, depressed mood, a sense of failure, intolerable anxiety, and concentration disturbance during his 15 weeks of training.  Examination revealed that his mood was dysphoric and his affect was tearful, and he was diagnosed as having adjustment disorder with depressed mood.  He was found to be not suitable for continued training and an entry level separation was effectuated.

In addition, the post-service lay and medical evidence indicates that the Veteran has continued to experience psychiatric symptoms in the years since service.  Specifically, he reported during the May 2014 examination with Dr. Plata that he experienced a sad mood, crying attacks, low self-esteem, poor tolerance to frustration, isolation, lack of interest, reduction of pleasure, changes in eating/sleeping patterns, poor concentration, and negative/ambivalent thoughts.  He also experienced sudden episodes of intense anxiety, characterized by palpitations, tight chest, breathing difficulty, sweating, blurred vision, numbness of extremities, dizziness, nausea, thoughts about fear of dying, and despair.  These episodes had "happened since he left the [A]rmy."

Moreover, psychiatrist E.S. Rojas, M.D. reported in an August 2012 letter that he been treating the Veteran since July 2003, that the Veteran was diagnosed as having bipolar disorder, and that this condition was apparently "present when he was in the [A]rmy."  He was admitted to the hospital in 2000 and was diagnosed as having bipolar disorder at that time.

The Veteran is competent to report continuous psychiatric symptoms in the years since service.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  There is nothing to explicitly contradict his report and it is consistent with the evidence of record.  Thus, the Board finds that the report of continuous psychiatric symptoms in the years since service is credible.

The psychiatrist who conducted the January 2013 VA examination opined that the Veteran's psychiatric disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the medical evidence established that the single incident which occurred in service was acute, transient, and resulted in no residual disability.  The Veteran was hospitalized on account of medicamentous intoxication in 1999.  In the absence of findings of residual and continuity of symptomatology, service connection was not in order.

The January 2013 opinion is of minimal probative value because it is essentially based upon the absence of evidence of a continuity of psychiatric symptomatology in the years since service.  The opinion does not take into account the Veteran's competent and credible report of continuous psychiatric symptoms following service or the fact that he was hospitalized for a psychiatric disability (identified as bipolar disorder) shortly following his separation from service in 2000.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  

In sum, the evidence reflects that the Veteran experienced psychiatric symptoms in service and that there have been continuous psychiatric symptoms in the years since service.  He has also been diagnosed as having current bipolar disorder and panic disorder.  There is a positive opinion indicating that the current psychiatric disability had its onset in service and no adequate and probative medical opinion contrary to that opinion.  While the positive opinion is brief, reading it as a whole and in the context of the evidence of record, it supports the Veteran's contention that his psychiatric disorders had their onset in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

For the foregoing reasons, the evidence is thus at least evenly balanced as to whether the diagnosed bipolar disorder and panic disorder had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the bipolar disorder and panic disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for bipolar disorder and panic disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


